Citation Nr: 1441016	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-20 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for cervical spine disability.

3. Entitlement to service connection for right knee disability.

4. Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD and awarded an initial rating of 30 percent.  A subsequent decision in September 2012 awarded an increased initial rating of 50 percent.  The Veteran continued to appeal.

In June 2013, the Veteran appeared at a Video Conference hearing before the undersigned.
 
The issues of entitlement to service connection for cervical spine, right knee and left knee disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the date of service connection, the Veteran's PTSD has been manifested by total occupational and social impairment.





CONCLUSION OF LAW

The criteria for an initial disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the disposition of the case below, no further discussion of VA's notice or assistance duties is required.  

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, merits a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent rating.  38 C.F.R. § 4.130. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

The Board notes that VA's regulations were recently amended to specify that the rating agency must be familiar with the newest edition of the DSM, which is DSM V.  Those regulations are not applicable to appeals pending before the Board at the time of promulgation, as in this case.

Facts and Analysis

The Veteran was afforded two VA examinations to evaluate the severity of his PTSD symptoms, in December 2009 and August 2011.  The August 2011 VA examination noted that the Veteran was retired as a result of physical limitations.  He exhibited tangential thought processes and possible cognitive difficulties.  His symptoms were similar to those at the prior examination, with intrusive thoughts, recurrent dreams, intense anger and reactivity to triggers, avoidance, decreased interest in activities, detachment, a sense of a foreshortened future, sleeping difficulties, hypervigilance, and a general feeling of sadness.  The examiner noted that the Veteran's only social outlet was his treatment at VA and felt that he exhibited reduced reliability and productivity as a result of his PTSD symptoms.  The examiner assigned a GAF score of 51 to 60 and noted that the Veteran's symptoms would likely impact his ability to work if he were not already on disability for his physical limitations.

In treatment notes beginning in August 2011, the Veteran's treating psychiatrist reiterated that "in comparison with other patients that have PTSD that I treat, he should be at least 70 percent."  Symptoms resulting in this condition were listed as intrusive thoughts, avoidance behavior, increased episodes of arousal, and impaired social and occupational functioning.  The provider assigned a GAF score of 43, which at a later date was summarized as being about 40 to 49 over the prior twelve months.

The Veteran testified at the June 2013 hearing that his PTSD limited his social life severely, that he had no friends, and that he only left the house to get groceries, put gas in his vehicle, and attend his PTSD support group.  He stated that he was isolated at his home, didn't sleep, and was always tired.  He lost his temper with people over minor issues and had been in a recent verbal altercation with another patient in his PTSD group.  He relied on his family and neighbors to bring him food and help around the house.  He had been receiving Social Security disability benefits since 2004, based at least in part on his PTSD.

The Veteran's treating mental health providers at VA, both a psychiatrist and a Licensed Clinical Social Worker, have submitted multiple statements in support of his claim for higher benefits based on his PTSD.  They have specifically stated that the Veteran's mental health condition had deteriorated over the years and he was not able to perform any reasonable gainful employment as a result of his PTSD and his physical health issues.  A written statement in October 2012 noted that the Veteran's PTSD had resulted in Major Depression and an Anxiety Disorder which had made it impossible for him to form any lasting intimate relationships.  He was estranged from most of his family and had no friends except a few fellow veterans.  He was unable to deal with the demands of regular employment and both providers felt that he warranted a 100 percent disability rating.

After analyzing the evidence of record, the Board finds that the Veteran's PTSD is more appropriately rated as 100 percent disabling for the entire period involved in this appeal.  The evidence shows the Veteran has an inability to establish and maintain effective relationships, has impaired impulse control, occasionally obscure speech, and near-continuous panic and depression which limit his ability to function effectively.  He also reports intrusive thoughts or memories of people he saw injured in service.  His health care providers have concluded that his PTSD is at least 70 percent disabling, and have indicated that the PTSD is actually totally disabled.  The SSA apparently has determined that the Veteran is disabled for that agency's purposes on account of his PTSD.  The GAF scores assigned the Veteran are entirely consistent with total occupational and social impairment.  

Accordingly, the Board finds that the Veteran is entitled to an initial disability rating of 100 percent for PTSD for the entire period at issue.


ORDER

Entitlement to an initial disability rating of 100 percent for PTSD is granted.


REMAND

The Veteran seeks service connection for cervical spine disability and disabilities of the right and left knees which he attributes, at least in part, to his parachute jumps in service.  The record does indicate that the Veteran was assigned to an Airborne unit in service, and this is sufficient to satisfy the low threshold standard of 38 C.F.R. § 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, a VA examination is warranted to determine if the current disabilities on appeal are linked to the Veteran's military service.


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that his current cervical spine, right knee, and/or left knee disabilities were incurred in his military service, to include as a result of parachute jumps and the impact of landings.  

In formulating an opinion, the expert is asked to consider and comment on the significance, if any, of the Veteran's work-related injuries, including the train accident.  The examiner should offer an opinion with respect to the Veteran's theory at that any industrial accidents, including being hit by a train, merely aggravated an existing disability incurred in service.  The examiner's opinion should address the significance, if any, the Veteran's activities and functional abilities prior to any and all accidents in the years since service.

The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

2. On completion of the foregoing, the claim should be adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


